Argued May 6, 1936.
The judgment is affirmed on the opinion of Judge GRAY of the court below. The facts as stated in that opinion distinguish this case from Altman v. Standard Refrigerator Co., 315 Pa. 465,173 A. 411; Werner v. Bowers, 318 Pa. 518, 178 A. 831; and Alianell v. Hoffman, 317 Pa. 148, 176 A. 207, recently decided by the Supreme Court, and relied on by appellant. MacDonald v. Schroeder, 214 Pa. 411, 63 A. 1024; Randall v. Fenton Storage Co., 117 Pa. Super. 212, 177 A. 575, and Farneth v. Commercial Credit Co., 313 Pa. 433, 169 A. 89, give support to the ruling of the court below.
Judgment affirmed.